DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on January 4, 2022 is acknowledged. Group (I), drawn to compounds of formula (I), steroids, and compositions therefo, embraced by claims 1-19 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    157
    245
    media_image1.png
    Greyscale
and indicates claims 1-11 and 15-19 read on said species. Based on the elected species, the Examiner has determined claims 1, 2, 4, 6, 10, 18 and 19 read on the elected species. During the initial search the elected species was not found, therefore, the search was expanded to the elected Markush group.
 The search was performed on the ABCD ring system as noted in the elected species, Rx= O, X= carbon, Y= C(O)(CH2)1-5, and R21 is a heterocyclic ring. The search will be expanded as prosecution proceeds as required by the species election requirement.
claims 1-21 are pending and claims 1, 2, 4, 6, 10, 18 and 19 are under consideration. Claims 3, 5, 7-9 and 11-17 are withdrawn based on the species election. Claims 20-22 are withdrawn based on the lack of unity.

Claim Objections
Claims 2, 6 and 18 are objected to because of the following informalities: please provide formulas without overlapping variables.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: insert all R groups for the range of “R21-R26,” see the last line of the claim. Appropriate correction is required.
Claim Rejections
Claims 1, 2, 4, 6, 10, 18 and 19 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity.” Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1, 2, 4, 6, 10, 18 and 19, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
The Examiner suggests limiting the claims to the elected Markush group, wherein X=carbon and the steroid core is an ABCD fused ring system with no other rings. 

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it The group “(CH2)n1S(O)NR23” in the definition of R1, R2, and other variables in the group, does not further limit claim 1, see page 5, line 6 under the formula.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2, 6 and 10 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The group “(CH2)n1S(O)NR23” in the definition of R3a and R3b, and R1, R2, and other variables in the group, and R1a and R1b, does not further limit claim 1, see page 6, line 11; page 10, line 6 under the formula; and page 14, line 6 under the formula.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following groups “
    PNG
    media_image2.png
    103
    248
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    89
    125
    media_image3.png
    Greyscale
 ” in the definition of Y, does not further limit claim 1, see page 7.  Applicant may cancel 
Claim 4 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The group “(CH2)n1S(O)(=NR23)R24” in the definition of R19, does not further limit claim 1, see page 8, line 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The Z-A-R8 groups on the formula (VII), does not further limit claim 1, because of the Z groups. Moreover, the R8 variable is broader in scope than what claim 1 allows for R21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lan et al. (WO 9805337).
The references teaches the following compounds:

    PNG
    media_image4.png
    404
    607
    media_image4.png
    Greyscale
, see page 13, line 20 and claims 1, 2, 4, 6 and 19 read on said species; and  


    PNG
    media_image5.png
    423
    678
    media_image5.png
    Greyscale
 , see page 13, line 20 and claims 1, 2, 4, 6, 18 and 19 read on this species. However, the reference is replete with species that read on at least claim 1. The compositions are taught on pages 34-40. Therefore, said claims are anticipated by Lan et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 6, 10, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lan et al. (WO 9805337) in view of Hogenkamp et al. (US 20140148412).
The present invention claims the following species in claim 18:

    PNG
    media_image6.png
    295
    347
    media_image6.png
    Greyscale
, see page 21.
The reference teaches the following species:
    PNG
    media_image7.png
    395
    670
    media_image7.png
    Greyscale
, see page 12, line 20.

Hogenkamp et al. teach similar steroid compounds as GABAA recetor modulators, see the ‘412 publication. The genus of formula (I) on page 2, teaches the substitution at this position can be methyl or fluoro. Thus, these groups are alternatively useable at the C-19 position of the steroid core.  
Thus, said claims are rendered obvious by Lan et al. in view of Hogenkamp et al.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4, 6, 10, 18 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 16969133 in view of Hogenkamp et al. (US 20140148412). Although the conflicting claims are not identical, they are not patentably distinct from each other because the species in claim 23 of the ‘133 application fall within the scope of the genus of the present application. Furthermore, based on the species election (shown below on the left, compound 5), the only differences between the species on the right, which is found in claim 23, page 29, of the ‘133 application are 1) H versus F at the C-19 position of the steroid core; and 2) H versus methyl at the C-15 position of the C ring of the streroid core. 

    PNG
    media_image1.png
    157
    245
    media_image1.png
    Greyscale
 
    PNG
    media_image8.png
    180
    156
    media_image8.png
    Greyscale

Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Also, Hogenkamp et al. teach similar steroid compounds as GABAA recetor modulators, see the ‘412 publication. The genus of formula (I) on page 2, teaches the substitution at this position can be H or fluoro. Thus, these groups are alternatively useable at the C-19 position of the steroid core.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624